Citation Nr: 0407061	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  99-11 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher (compensable) initial rating for left 
cervical and trapezius myositis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to May 
1991.  He had additional active and inactive service, 
including active duty for training in April and May 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that granted service connection 
for left cervical and trapezius myositis.

FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.

2.  Continuously since the effective date of service 
connection until September 10, 2001, the veteran's left 
cervical myositis has not been productive of limitation of 
motion of the cervical spine; since September 10, 2001, the 
cervical myositis has caused slight, but no more than slight, 
limitation of motion of the cervical spine.

3.  Continuously since the effective date of service 
connection, the trapezius myositis has not caused limitation 
of motion of other compensable disability of the left 
shoulder

CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for the 
veteran's service-connected left cervical myositis prior to 
September 10, 2001, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5021, 5290 
(2003). 

2.  The criteria for a 10 percent rating for the veteran's 
service-connected left cervical myositis effective September 
10, 2001, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5021, 5290 (2003). 

3.  The criteria for a higher initial rating for the 
veteran's service-connected left trapezius myositis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5021, 5201 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show that he injured 
his left shoulder and upper back when struck by an incoming 
military vehicle while performing annual training at Fort 
Gordon in May 1996.  

An August 1997 VA examination noted the veteran had 
complaints of cervical pain with radiation to left shoulder 
and arm, associated with numbness.  The examination showed no 
evidence of left shoulder swelling, deformities, crepitus, 
subluxation, or instability.  There was non-disabling mild 
tenderness to palpation on left shoulder bursa and bicipital 
tendon.  There was full and complete range of motion, without 
pain.  Examination of the back showed no postural 
abnormalities or fixed deformities; there were moderate 
spasms of the left trapezius muscle and cervical 
paravertebral muscles.  He had full and complete range of 
motion of the cervical spine, without pain, except for on 
left lateral flexion. There was mild weakness of left elbow 
extensor muscle (triceps) with a muscle strength graded 4/5.  
MRI showed normal findings.  


VA outpatient treatment records from May 1998 to May 1999 
records show the veteran received treatment for cervical pain 
with partial relief.  He was treated with medications to 
continue follow-up treatment. 

A private nerve conduction study in October 2000 showed right 
and left carpal tunnel syndrome and right and left ulnar 
nerve entrapment at Guyon's canal.  An EMG of the upper 
extremities showed no evidence of radiculopathy.

A private cervical spine series in March 2000 showed the 
lordosis, disc spaces, height of vertebral bodies and 
intervertebral foramina to be well preserved.   No definite 
acute traumatic pathology, subluxation or focal destructive 
bone lesions were seen.  There was straightening which may 
have been secondary to muscle spasm.  

On a September 2001 VA spine examination, it was noted that 
the veteran had complaints of neck pain.  Range of motion of 
the neck was to 35-40 degrees of flexion, extension to 40 
degrees, lateral bending to 15 degrees bilaterally, and 
rotation to 85 degrees, bilaterally.  The examiner noted that 
private MRI and X-ray studies in 1997 had been normal, and 
that the previous private NCV resulted in an impression of 
bilateral carpal tunnel syndrome and ulnar nerve entrapment 
at Guyon's canal.  The diagnosis was cervical myositis.

In April 2002, Tomas Hernandez, M.D., reported that the 
veteran had been experiencing left shoulder and back pain 
since an injury in service in April 1996.  Examination showed 
range of motion of the neck was to 30 degrees of flexion, 
extension to 20 degrees, lateral bending to 30 degrees 
bilaterally, and rotation to 40 degrees, bilaterally.  The 
doctor stated that the normal ranges of cervical motion were 
45 degrees in lateral flexion and flexion, 30 degrees in 
extension, and 80 degrees in rotation.  The diagnoses 
included status post trauma to back and left shoulder, right 
C5 and left C6 radiculopathies, related to the status post 
trauma to back and left shoulder, bilateral carpal tunnel 
syndrome, and a left S1 root lesion probably related to the 
status post trauma to back and left shoulder.  In the 
doctor's opinion and according to the information provided, 
the cervical radiculopathies were a direct consequence of the 
accident suffered by the patient on April 30, 1996.  

On an August 2002 VA medical examination, the examiner 
commented that he had after carefully reviewed of all 
veteran's records.  He noted that current radiculopathies by 
EMG of April 2002 and minimal spondylosis of the cervical 
spine shown by a MRI of April 2002 were not related to the 
initial injury on May 1996.  This was because an earlier MRI 
(1997) and an EMG (2000) were negative for radiculopathy and 
arthritis, implying that the actual finding on MRI on 2002 
was due to the natural process of aging and that current 
radiculopathy was due to an event which happened after the 
service between the years 2000 and April 2002.  The objective 
findings of the examination also showed that there was no 
pain in the left shoulder.  Range of motion of the cervical 
spine was forward flexion and backward extension to 30 
degrees, lateral flexion to 40 degrees, rotation to 35 
degrees.  Range of motion of the left shoulder was abduction 
and flexion to 180 degrees, internal rotation to 60 degrees.  
External rotation was 90 degrees.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
redness, heat, abnormal movement or guarding of movement of 
the left shoulder. There was no crepitus of the left shoulder 
or objective evidence of painful motion on all movements of 
the cervical spine.  There were no palpable left cervical or 
trapezius muscle spasms.  There was no weakness of the arms 
with muscle strength graded 5/5.  There was no objective 
evidence of tenderness to palpation on the left cervical, 
right cervical or bilateral trapezius muscles.  The diagnoses 
were left cervical and trapezius myositis, and 
radiculopathies by 2002 EMG.

I.  Analysis

The veteran seeks a compensable rating for his service-
connected neck and shoulder.  Through correspondence, the 
rating decision, the statement of the case, and an August 
2001 letter, the RO has notified the veteran of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the veteran was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The August 2001 letter also told the veteran to send 
VA copies of any evidence relevant to his claims that was in 
his possession.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004). 

Relevant medical records have been obtained to the extent 
possible and a VA examination with a medical opinion has been 
provided.  Under these circumstances, the record appears 
fully developed (as described above), and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369, 1375 (Fed. Cir. 2004).  "While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance."  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  The Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Here, VCAA 
notice was sent after the initial adjudication (which 
occurred more than 2 years before enactment of the VCAA) of 
the veteran's claim for an increased rating.  Therefore, VA 
did not comply with the timing aspects discussed in 
Pelegrini.   Nevertheless, in the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's myositis of the left cervical spine and left 
shoulder is rated under diagnostic code 5021, which notes 
that notes that the affected part will be rated under 
limitation of motion by analogy to degenerative arthritis 
under Diagnostic Code (DC) 5003.  In this case there are two 
affected parts, the neck and left shoulder.  The Board will 
consider them separately.

Regarding the neck disability, the Diagnostic Code for rating 
limitation of motion in the cervical spine is Diagnostic Code 
5290.  Under this code, slight limitation of motion in the 
cervical spine warrants a 10 percent evaluation; moderate 
limitation of motion in the cervical spine warrants a 20 
percent evaluation; and severe limitation of motion in the 
cervical spine warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).

The probative evidence shows that, prior to September 10, 
2001, the veteran's cervical myositis did not result in even 
slight limitation of motion of the cervical spine, including 
functional loss due to pain or other pathology.  In 
particular, the Board notes the August 1997 VA examination 
and VA outpatient treatment records in August and September 
1999, all of which indicate that the veteran had full range 
of motion of the neck.  However, on the September 2001 the 
veteran exhibited some limitation of motion of the cervical 
spine with lateral bending to only 15 degrees.  Other range 
of motion was grossly within normal limits.  This slight 
limitation of motion was likewise shown on the private April 
2002 examination and on the August 2002 VA examination.  The 
last VA examination noted the rotation of the cervical spine 
was to only 35 degrees.  While the VA examinations do not 
specifically note a conclusion that there is limitation of 
motion of the cervical spine, the Board finds that with the 
benefit of the doubt given to the veteran, the recorded range 
of motion findings of the neck represent slight limitation of 
motion.  The probative evidence shows that, since the 
effective date of the grant of service connection for 
myositis of the neck that the condition has not resulted any   
limitation of motion of the cervical spine, including 
functional loss due to pain or other pathology, but since 
September 10, 2001, there has been slight limitation of 
motion of the cervical spine.  Thus, the criteria for an 
initial compensable disability evaluation for cervical 
myositis prior to September 10, 2001, have not been met, but 
that a rating of 10 percent for cervical strain effective 
September 10, 2001, is appropriate.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.71a, Diagnostic Code 5021-5290 (2003).

With regards to the left shoulder, Diagnostic Code 5201 
provides that limitation of motion of the minor arm at 
shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The initial VA examination in 1997 noted full range of motion 
of the left shoulder.  All other VA examinations during the 
relevant period have failed to reveal any findings that 
approach the range of motion that is required for a 
compensable rating under diagnostic code 5201.  

The preponderance of the evidence is against the claim for an 
increased initial rating for myositis of the left shoulder.  
Thus the benefit-of-the-doubt rule does not apply, and this 
aspect of the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for cervical and trapezius 
myositis prior to September 10, 2001, is denied.

An rating of 10 percent effective September 10, 2001, for 
cervical and trapezius myositis is granted.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



